department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n date toll free contact number accounting_period ending advance_ruling ending date employer_identification_number person to contact and id number date date number release date uil legend a b c m n w x date date year dear a this is in response to your request for an advance_ruling pursuant to sec_1_507-2 of the income_tax regulations pertaining to your proposed termination of private_operating_foundation status pursuant to the provisions of sec_507 of the internal_revenue_code facts you have filed an appropriate consent under sec_6501 of the code to extend the period of limitation of assessment of tax due under sec_4940 of the code you have notified exempt_organizations determinations that you will begin a 60-month termination of your private_operating_foundation status on date beginning on this date and for a continuous 60-month period thereafter you expect to operate as a non-private foundation as described in sec_509 and sec_170 of the code to do this you state that you will operate in the manner specified below you are an organization described in sec_501 of the internal_revenue_code and are classified as a private_operating_foundation under sec_4942 of the code you were established in year in the state of m for the purpose of providing social and recreational programs for youth to promote the health physical social educational vocational character and leadership of the youth membership today you offer classes for preschool children through adults as well as summer camp academic educational physical and recreational activities your activities include among others leadership social development and teamwork training exercises computer classes dance art and music lessons athletic activities cooking and sewing classes and family-oriented events you were initially funded and the main facility was contributed by members of the b family over the years you were funded primarily by c an exempt_private_foundation described in sec_501 of the code and nominally from amounts charged to the youth membership for participation in your activities fees are set at an amount that permits maximum participation in activities by low income members in the recent past you hired a director of development and implemented a development program as a result your current and anticipated funding sources include in addition to c contributions from corporations government agencies private_foundations and individual supporters you expect development activities to continue to expand and continue to seek additional funding sources amounts charged to the youth membership for participation in activities weekly dues and additional fees to cover costs for some programs remain nominal your board_of directors consists of w individuals representing the greater n community including individuals with significant experience in education social work and youth services two of the board members were formerly or are currently employed by organizations affiliated with the b family you anticipate that the board composition in addition to the increased development will generate significant support from the public during and after the 60-month period that begins on date and ends on date you state that you expect to receive at least of your support from public sources and that your main sources of support will be from contributions from corporations government agencies private_foundations and individual supporters ruling requested you are requesting the ruling that as contemplated by sec_1_507-2 of the income_tax regulations you can be expected to satisfy the requirements of sec_507 of the code during the 60-month termination period law sec_507 of the internal_revenue_code provides generally that the status as a private_foundation of any organization shall be terminated if i the organization meets the requirements of paragraph or of sec_509 for a continuous period of calendar months beginning with the first day of any taxable_year which begins after date ii the organization notifies the secretary before the commencement of the 60-month period that it is terminating its private_foundation_status and iii the organization establishes to the satisfaction of the secretary immediately after the expiration of the 60-month period that it has complied with clause i of sec_507 of the code sec_509 of the code provides in part that the term private_foundation includes a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii sec_1_507-2 of the regulations provides that an organization which files the notification required by sec_507 of the code that it is commencing a 60-month termination may obtain an advance_ruling from the commissioner that it can be expected to satisfy the requirements of sec_507 during the 60-month period such an advance_ruling may be issued if the organization can reasonably be expected to meet the requirements of sec_507 during the 60-month period the issuance of the ruling will be discretionary with the commissioner sec_1_507-2 of the regulations provides that in determining whether an organization can reasonably be expected to meet the requirements of sec_507 of the code for the 60-month period the basic consideration is whether its organizational structure taking into account any revisions made prior to the beginning of the 60-month period proposed programs or activities intended method of operation and projected sources of support are such as to indicate that the organization is likely to satisfy the requirements of sec_509 or and sec_1_507-2 of the regulations during the 60-month period in making such a determination all pertinent facts and circumstances shall be considered sec_1_507-2 of the regulations provides that for the purposes of sec_170 sec_545 sec_642 sec_2055 sec_2106 sec_2522 sec_4942 and sec_4945 grants or contributions to an organization which has obtained an advance_ruling pursuant to this paragraph will be treated as made to an organization described in sec_509 or as the case may be until notice that such advance_ruling is being revoked is made to the public such as by publication in the internal_revenue_bulletin the preceding sentence shall not apply however if the grantor or contributor was responsible for or aware of the act or failure to act that resulted in the organization’s failure to meet the requirements of sec_509 or of the code or acquired knowledge that the internal_revenue_service had given notice to such organization that its advance_ruling would be revoked sec_1_507-2 of the regulations provides that an organization obtaining an advance_ruling pursuant to this paragraph cannot rely on such a ruling therefore if the organization does not pay the tax imposed by sec_4940 of the code for any taxable_year or years during the 60-month period and it is later determined that such tax is due for such year the organization is liable for interest analysis pursuant to sec_1_507-2 of the regulations you filed the notification required by sec_507 of the code that you are commencing a 60-month termination of your private_foundation_status and may therefore obtain an advance_ruling that you can reasonably be expected to satisfy the requirements of sec_507 during the 60-month period pursuant to sec_1_507-2 of the regulations you have stated that during the 60-month termination period you will expand your development efforts such that you expect to normally receive a substantial percentage at least and based on recent years over x of your support from corporations government agencies private_foundations and individual supporters continue to be organized and operated so as to attract new and additional public and governmental support through a continuous and bona_fide program for solicitation of funds through your development activities continue the public nature of your operations as you have since year which insures broad and loyal public support maintain a board_of directors that represents the broad interests of the greater n m community and continue to maintain your facilities for public access and enjoyment including charging nominal fees so that membership is available to a broad cross-section of youth and the public has tremendous access to your resources on a continuous basis conclusion based on the information submitted we rule as follows under sec_1_507-2 and of the regulations taking into account your organizational structure proposed programs or activities intended method of operation and projected sources of support you can reasonably be expected to satisfy the requirements of sec_507 of the code during the 60-month period beginning date within days after the end of your month period you must establish to the satisfaction of the internal_revenue_service that you have qualified as an organization which meets the requirements of paragraph or of sec_509 of the code for the month period if you do establish that fact you will be so classified for all purposes beginning with the first day of the first taxable_year of the month period and thereafter so long as you continue to meet the requirements of sec_509 or if however you do not meet these requirements for the month period you will be classified as a private_foundation as of the first day of the first taxable_year of the month period pursuant to sec_1_507-2 of the regulations for the purposes of sec_170 sec_545 sec_642 sec_2055 sec_2106 sec_2522 sec_4942 and sec_4945 of the code grants or contributions to you as an organization which has obtained this ruling will be treated as made to an organization described in sec_509 until notice that such advance_ruling is being revoked is made to the public such as publication in the internal_revenue_bulletin the preceding sentence shall not apply however if the grantor or contributor was responsible for or aware of the act or failure to act that resulted in your failure to meet the requirements of sec_170 of the code or acquired knowledge that the service had given notice to you that your advance_ruling would be revoked pursuant to the provisions of sec_1_507-2 of the regulations you cannot rely on this ruling to avoid the imposition of tax under sec_4940 of the code consequently if you do not pay the tax imposed by sec_4940 of the code for any taxable_year or years during the 60-month period and it is subsequently determined that such tax is due for such year or years because you did not in fact complete a successful termination pursuant to sec_507 and were not treated as an organization described in sec_170 of the code for such year or years you will be liable for interest in accordance with sec_6601 for any amount of tax under sec_4940 which has not been paid on or before the last date prescribed for payment however since any failure to pay such tax during the 60-month period or period prior to the revocation of this ruling would be due to reasonable_cause the penalty under sec_6651 with respect to the tax imposed by sec_4940 shall not apply if you fail to satisfy the requirements of sec_170 of the code for the continuous 60-month period but satisfy the requirements of sec_170 for any taxable_year or years during such 60-month period you will be treated as a public charity exempt under that section only for such taxable_year or years grants or contributions made to you during such taxable_year or years shall be treated as made to a sec_509 organization as described in sec_170 of the code in addition sec_507 through and chapter shall not apply to you for any taxable_year within such 60-month period for which you meet the requirements of sec_170 even though you are treated as a non-private foundation for some purposes pursuant to sec_6033 of the code you are still required to file annual return form_990-pf return of private_foundation page of form_990-pf has a block to indicate that you are in the process of terminating your private_foundation_status you should attach a copy of this ruling to each 990-pf you file during the 60-month period of your termination in the event you supply eo determinations within days after the expiration of your 60-month termination period with information that shows the termination was effective then you should file form_990 for the final year of the termination period this applies even if eo determinations has not yet affirmed that you have appropriately terminated your private_operating_foundation status by the time the return for the final year of termination is due this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney and declaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative enclosures notice debra j kawecki manager exempt_organizations technical group form 872-c sincerely
